DETAILED ACTION

	This action is responsive to amendments and arguments made 09/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benkreira (10,262,319).
	As to claim 16: Benkreira teaches a credit card product, comprising:

 	wherein the communication is carried out via a radio frequency communication between the packaging and the electronic device (column 15, lines 65-67, column 16, lines 1-10),
 	wherein in response to an indication received by a remote server that the packaging communicating with a user’s electronic device that is not associated with the credit card product, the credit card product is not activated (column 10, lines 48-61).
	As to claim 18: Benkreira teaches wherein in response to the credit card product being activated, the user’s electronic device communicates with a remote platform to inform the credit card product provider that the order is complete 
	As to claim 19: Benkreria teaches that the packaging is recyclable (column 13, lines 59-67).
	As to claim 20: Benkreira teaches that the packaging is formed from radiotransmissive materials (column 13, lines 59-67).
	As to claim 21: Benkreira teaches a credit card product, comprising:
	a metallic portion (column 5, lines 8-14), wherein the credit card product is activated when the packaging it is or was contained in communicates with a predetermined user’s electronic device (abstract, column 3, lines 18-40),
 	wherein the communication is carried out via a radio frequency communication between the packaging and the electronic device (column 15, lines 65-67, column 16, lines 1-10),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable under Baumgarte (2019/0130689) as modified by Magnusson (2014/0138275).
	As to claims 1 and 11: Baumgarte teaches packaging, comprising: 
 	a cavity configured to receive a product (figure 4, 4040); and
 	an automatic authentication system including an NFC chip (paragraph 0053),
 	wherein when the packaging is opened by a user the NFC chip automatically communicates with a user’s personal electronic device to initiate an authentication process or an activation process (figures 7, 8).
	Baumgarte is silent as to that wherein an activation element is configured to activate the authentication system to power on the chip when the packaging is opened, or when the product is removed from the cavity.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Baumgarte with the teachings of Magnusson so that 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Baumgarte with the teachings of Magnusson so that
	As to claims 2 and 12: Baumgarte teaches a sensor configured to detect when the packaging is opened, wherein in response to the sensor detecting the packaging is opened powering on the NFC chip (paragraphs 0052, 0077).
	As to claim 3: Baumgarte teaches that the sensor is a Hall effect sensor (paragraph 0053).
	As to claims 4: Baumgarte teaches that the packaging is formed from radiotransmissive materials (as seen in figures 3 and 4, radiotransmitting components lie within the housing).
	As to claim 5: Baumgarte teaches a sensor configured to detect when a product within the product is removed from the cavity, wherein in response to the sensor detecting the product is removed powering on the NFC chip (paragraphs 0052, 0077).
claim 6: Baumgarte teaches the sensor is selected from the group consisting of a proximity sensor, a weight sensor, a Hall effect sensor (paragraph 0053).
	As to claims 7 and 15: Baumgarte teaches an opening in the packaging configured as an antenna window such that the NFC chip may communicate through the opening (figure 4, opening seen as the device being opened, components inside of the box).
	As to claim 8: Baumgarte teaches a power source configured to supply power to the NFC chip (paragraphs 0052, 0077).
	As to claims 9 and 13: Baumgarte teaches that the NFC chip is preprogrammed to begin an activation or authentication process only upon receiving communication from an electronic device of a single particular user (figures 7-10).
	As to claim 10: Baumgarte teaches that the NFC chip is preprogrammed to begin an activation or authentication process only on an electronic device that is logged into an account of a user that has ordered a product of the type contained within the packaging (figures 7-10).
	As to claim 14: Baumgarte teaches that in response to the server verifying the authentication of the card product, the electronic device initiates a graphical user interface to complete the activation (paragraph 0031).

Response to Amendment
	Independent claims are alternately amended to include a power-on process when the object is removed from the card, and to include a positive and negative authorization.  Claim 17 is cancelled, and claim 21 is newly added.	

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Baumgarte does not teach “authenticating or activating a product”, instead teaching registering a product.  Examiner contends that these are the same processes that differ only in terminology.
Applicant further argues that Baumgarte teaches waking from a sleep state in response to detection of a person, and this is not the same as powering on the NFC chip.  Examiner contends that these are the same processes that differ only in technology.
Examiner agrees that Baumgarte specifically does not teach an activation element as per new amendments, and as is such, has added a secondary reference for this.  However, examiner contends that Baumgarte still teaches all other elements of these claims.
	Applicant argues that Benkreira does not disclose “credit card product is activated when the packaging it is or was contained in communicates with a predetermined user’s electronic device” because it is unclear if the package communicates with a predetermined user’s electronic device.  Examiner disagrees, as 
	Applicant further argues that Benkreira does not teach that “in response to an indication received by a remote server that the packaging communicating with a user’s electronic device that is not associated with the credit card product, the credit card product is not activated”, because it merely teaches that a bank server may perform one or more actions based on whether the transaction card has been activated.  Examiner disagrees; the bank server in this example is reacting to the activation device contained in the package transmitting information for activation of the credit card contained therein.  The reference itself does not talk about communications other than this, and all of the figures and the reference specification is directed toward this.  This is not a broad interpretation of the reference, it is the straightforward intent and teaching of the reference, that the communications between the activation device and the bank server be directly related to an event where the activation device communicates with the server for activation of the credit card product.
	As is such, examiner disagrees with arguments set forward about Benkreira, and repeats those rejections.
	In general, examiner does not find small terminology differences between the claims and the references to be persuasive.  Baumgarte and Benkreira are not references where the rejection requires undue interpretation to fit to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov


/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876